—Order unanimously affirmed without costs. Memorandum: Petitioners appeal from an order denying their motion to stay respondent’s demand for arbitration. There is no merit to the contention of petitioners that Supreme Court erred in refusing to determine in the first instance whether there existed a valid and enforceable loan agreement. CPLR 7503 (b) provides in part that a party may apply to stay arbitration "on the ground that a valid agreement was not made or has not been complied with or that the claim sought to be arbitrated is barred by limitation under subdivision (b) of section 7502.” Petitioners failed to allege that a valid agreement to arbitrate "was not made or has not been complied with” or that the claim is barred by CPLR 7502 (b). Rather, petitioners’ contentions focus on the merits of the *1031contract dispute between the parties, which is a matter of contract interpretation and application and hence "must be deemed a matter for resolution by the arbitrator” (Board of Educ. v Barni, 49 NY2d 311, 314; see, CPLR 7501). The court properly refused to pass on the merits of the dispute. (Appeal from Order of Supreme Court, Queens County, Berke, J.— Arbitration.) Present—Pine, J. P., Fallon, Callahan, Balio and Boehm, JJ.